        Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


  EVERETT THOMAS PEONE,
                                                Civil Case No. 1:19-cv-00430-BLW
         Petitioner,                            Crim. Case No. 1:13-cr-00194-BLW

           v.                                   MEMORANDUM DECISION
                                                AND ORDER
  UNITED STATES OF AMERICA,

         Respondent.



                                  INTRODUCTION

      Before the Court is pro se Petitioner Everett Peone’s Motion to Vacate, Set

Aside or Correct Sentence Pursuant to 28 U.S.C. § 2255. Civ. Dkt. 1. Peone alleges

ineffective assistance of counsel on the grounds that (1) his counsel failed to

present evidence of the petitioner’s mental illnesses at the revocation hearing and

(2) failed to advise him of his right to a direct appeal. Dkt. 1. Petitioner also filed

an Emergency Motion for Bail (Civ. Dkt. 4), and an Emergency Motion for

Default Judgment (Civ. Dkt. 5). The Court has determined that the evidence in the

record is sufficient for a decision on this matter and an evidentiary hearing is not

necessary. For the reasons explained below, the Court will deny Petitioner’s

motions.




MEMORANDUM DECISION AND ORDER - 1
        Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 2 of 9




                                  BACKGROUND

      On December 18, 2008, Peone was sentenced to 70 months imprisonment

and three years of supervised release for the unlawful possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). Crim. Dkt. 42. On July 22, 2013, the Western

District of Arkansas transferred jurisdiction to the District of Idaho. Id. On January

22, 2015, Peone’s supervised release was revoked and he was sentenced to six

months imprisonment, followed by two years of supervised release. Crim. Dkt. 2.

On October 9, 2019, this Court sentenced Peone to fourteen months imprisonment

for the violation of his supervised release. Crim. Dkt. 42 at 1-2.

      The Court was aware of Peone’s history of mental health issues beginning at

his first revocation hearing. The original presentence report, filed in 2015, stated

that the petitioner had “sought treatment for substance abuse and mental or

emotional problems,” and noted that the petitioner had “a history of anxiety and

depression and had taken Prozac, Zolof, and Paxil for these conditions.” Crim Dkt.

42. Additionally, Probation’s Sentencing Recommendation stated that the

petitioner “has a number of issues and problems which will likely be present and

plague him for the remainder of his life,” including “ongoing mental health

issues,” “substance abuse problems,” and “his choice of community associates.”

Crim. Dkt. 43.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 3 of 9




      During sentencing, Peone’s counsel argued that Peone had faced many

challenges, including drug addiction, and recommended a sentence of twelve

months because he never had an opportunity to receive the benefit of proper

treatment. Transcript at 9, Civ. Dkt. 8-1. Peone also spoke to the Court before the

sentence was imposed regarding his mental health, and stated: “I don’t have the

functional ability, with anxiety, and not becoming frozen with certain decisions,

and then reverting back to old behaviors because those are so well engrained in my

mind.” Id. at 13. The Court explicitly recognized Peone’s mental health and

addiction issues during the hearing. Id. at 15.

      Peone admitted to two allegations of the supervised release petition and was

sentenced to fourteen-months imprisonment with no supervised release to follow.

Crim. Dkt. 45 at 1-2. The Court advised the petitioner that he would have fourteen

days to appeal the Court’s judgment. Transcript at 18, Dkt. 8-1.

      Peone did not challenge his sentence on direct appeal. Instead, Petitioner

filed the current § 2255 motion. Civ. Dkt. 1.

                               LEGAL STANDARD

1.    28 U.S.C. § 2255

      Title 28 U.S.C. § 2255 provides four grounds under which a federal court

may grant relief to a federal prisoner who challenges the imposition or length of




MEMORANDUM DECISION AND ORDER - 3
        Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 4 of 9




his incarceration: (1) “that the sentence was imposed in violation of the

Constitution or laws of the United States;” (2) “that the court was without

jurisdiction to impose such sentence;” (3) “that the sentence was in excess of the

maximum authorized by law;” and (4) that the sentence is otherwise “subject to

collateral attack.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing § 2255 Proceedings, provides that a

federal district court judge must dismiss a § 2255 motion “[i]f it plainly appears

from the motion, any attached exhibits, and the record of prior proceedings that the

moving party is not entitled to relief.” “Under this standard, a district court may

summarily dismiss a § 2255 motion only if the allegations in the motion, when

viewed against the record, do not give rise to a claim for relief or are ‘palpably

incredible or patently frivolous.’” United States v. Withers, 638 F.3d 1055, 1062-

63 (9th Cir. 2011) (citation omitted).

      If the Court does not dismiss pursuant to Rule 4(b), the Court shall order the

Government “to file an answer, motion, or other response within a fixed time, or to

take other action the judge may order.”

      The Court may dismiss a § 2255 motion at other stages of the proceeding

such as pursuant to a motion by respondent, after consideration of the answer and

motion, or after consideration of the pleadings and an expanded record. See




MEMORANDUM DECISION AND ORDER - 4
        Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 5 of 9




Advisory Committee Notes following Rule 8 of the Rules Governing Section 2254

Proceedings incorporated by reference into the Advisory Committee Notes

following Rule 8 of the Rules Governing Section 2255 Proceedings.

      If the Court does not dismiss the proceeding, the Court then determines

under Rule 8 whether an evidentiary hearing is required. The Court need not hold

an evidentiary hearing if the issues can be conclusively decided on the basis of the

evidence in the record. See Frazier v. United States, 18 F.3d 778, 781 (9th Cir.

1994). In determining whether a § 2255 motion requires a hearing, “[t]he standard

essentially is whether the movant has made specific factual allegations that, if true,

state a claim on which relief could be granted.” Withers, 638 F.3d at 1062.

2.    Ineffective Assistance of Counsel

      The well-established two-prong test for evaluating ineffective assistance of

counsel claims is deficient performance and resulting prejudice. See Strickland v.

Washington, 466 U.S. 668 (1984). There is a strong presumption that counsel’s

performance falls “within the wide range of reasonable professional

assistance.” Id. at 689. Both prongs of the Strickland test must be met “before it

can be said that a conviction (or sentence) ‘resulted from a breakdown in the

adversary process that render[ed] the result [of the proceeding] unreliable’ and thus

in violation of the Sixth Amendment.” United States v. Thomas, 417 F.3d 1053,




MEMORANDUM DECISION AND ORDER - 5
        Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 6 of 9




1056 (9th Cir.2005) (quoting Strickland, 466 U.S. at 687)

                                       ANALYSIS

      A.     Motion for Default Judgment

      Peone seeks a default judgment on the grounds that the Government failed to

file a timely answer to his motions. However, on January 14, 2020, the

Government filed a motion for an extension, which the Court granted. Civ. Dkt. 6.

The Court extended the Government’s deadline to January 28, 2020. Id. On

January 23, 2020, the Government filed its response within that deadline. Civ. Dkt.

8. Accordingly, the Court will deny the Petitioner’s Motion for Default Judgment.

      B.     § 2255 Motion

      In his § 2255 motion, Petitioner brings an ineffective assistance of counsel

claim on the grounds that (1) his counsel failed to adequately argue the petitioner’s

mental health problems at the sentencing and (2) his counsel failed to inform him

of his right to appeal the judgment.

             1. Counsel’s Alleged Failure to Address the Petitioner’s Mental
                Health Issues During Sentencing
      Peone claims he attempted suicide on three occasions, and has since been

diagnosed with Type II Bipolar Disorder, anxiety disorders, and chronic

depression. Civ. Dkt. 1 at 2. Peone alleges his counsel failed to address these

conditions during his sentencing resulting in the prejudice of a higher sentence. Id.




MEMORANDUM DECISION AND ORDER - 6
           Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 7 of 9




at 3-6.

          The Court was aware of Peone’s history of mental health issues and

substance abuse problems. Both the original presentencing report in 2015 and the

sentencing recommendation addressed the petitioner’s history of mental health

issues. Crim. Dkt. 42, 43. Further, during the revocation hearing, Peone’s counsel

addressed his history of both mental health and substance abuse problems.

Transcript at 9, Dkt. 8-1. Counsel argued the Peone should receive a sentence of

twelve months and one day because he never had the opportunity to receive proper

treatment. Id. It is true neither Peone nor his counsel advised the Court of his three

suicide attempts, but Peone did describe his struggle with anxiety to the Court at

the hearing. Id. at 13.

          Because Peone’s counsel, and Peone himself, addressed his mental health

issues at the sentencing, the deficient performance prong is not met. Even if

counsel’s performance was somehow deficient, it did not result in any prejudice

given that the Court was sufficiently informed of the petitioner’s mental health

issues.

                2. Counsel’s Alleged Failure to Inform the Petitioner of his Right
                   to File a Direct Appeal

          Peone also alleges his counsel failed to inform him of his right to appeal his

sentence, allegedly resulting in his failure to timely file an appeal. Civ. Dkt. 1 at 4.



MEMORANDUM DECISION AND ORDER - 7
           Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 8 of 9




However, the Court advised the petitioner on record that, “[i]f you disagree with

the Court’s judgment, of course, you have 14 days in which to appeal. You do that

by filing your notice of appeal with the clerk of the court for this district.

Otherwise it’s waived, meaning it’s gone.” Transcript at 18, Dkt. 8-1. Despite

being informed of his right to appeal, Peone does not allege that he asked his

counsel to file an appeal on his behalf. There is nothing in the record to show that

counsel’s performance was deficient. Further, Peone suffered no prejudice as a

result of his counsel’s alleged failure to repeat to him what the Court already

advised.

      Accordingly, the Court will deny Peone’s § 2255 motion.

      C.       Certificate of Appealability

      The standard to obtain review is lower than that required for a petitioner to

succeed on the merits of his petition. Lambright v. Stewart, 220 F.3d 1022, 1024-

25 (9th Cir. 2000). To satisfy this lower standard when the court has denied a §

2255 motion, a petitioner must show reasonable minds could debate over the

resolution of the issues or that questions raised in the petition deserve further

review. Allen v. Ornoski, 435 F.3d 946, 951 (9th Cir. 2006). Having reviewed the

record in this case, the Court finds that reasonable jurists would not find its

determinations regarding Peone’s claims to be debatable or deserving of further




MEMORANDUM DECISION AND ORDER - 8
           Case 1:13-cr-00194-BLW Document 47 Filed 06/16/20 Page 9 of 9




review. Peone failed to demonstrate ineffective assistance of counsel under the

Strickland test, and cannot show counsel failed to inform the court of his mental

health issues, nor that counsel’s failure to inform him of his right to appeal, justify

relief under § 2255. Accordingly, the Court will not issue a certificate of

appealability as to any issue raised in Petitioner’s § 2255 motion.


                                        ORDER
      IT IS ORDERED that:

      1.       Petitioner’s Motion for Default Judgment (Civ. Dkt. 5) is DENIED.

      2.       Petitioner’s § 2255 Motion (Civ. Dkt. 1) is DENIED.

      3.       Petitioner’s Emergency Motion for Bail (Civ. Dkt. 4) is DENIED.

      4.       No Certificate of Appealability shall issue.



                                                DATED: June 16, 2020


                                                _________________________
                                                B. Lynn Winmill
                                                U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 9
